Exhibit 10.2
THIRD AMENDMENT
TO
DRESSER-RAND GROUP INC.
2005 DIRECTORS STOCK INCENTIVE PLAN
     Dresser-Rand Group Inc., a Delaware corporation, having established the
Dresser-Rand Group Inc. 2005 Directors Stock Incentive Plan (the “Plan”), and
having reserved the right under Article VI thereof to amend the Plan, does
hereby amend the Plan as follows:
     1. The definition of “Change in Control” set forth in Section 7.1 of the
Plan is hereby amended to read in its entirety as follows:
     “CHANGE IN CONTROL” means the first to occur of any of the following
events:
     (i) during any 12-month period, the members of the Board (the “INCUMBENT
DIRECTORS”) cease for any reason other than due to death or disability to
constitute at least a majority of the members of the Board, PROVIDED that any
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the members of
the Board who are at the time Incumbent Directors shall be considered an
Incumbent Director, other than any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;
     (ii) the acquisition or ownership by any individual, entity or “group”
(within the meaning of Section 13(d)(3) of the Act), other than the Company or
any of its Affiliates or Subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates or
Subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 50% or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors;
     (iii) the merger, consolidation or other similar transaction of the
Company, as a result of which the stockholders of the Company immediately prior
to such merger, consolidation or other transaction, do not, immediately
thereafter, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the voting securities entitled to vote generally in the
election of directors of the merged, consolidated or other surviving company;
and
     (iv) the sale, transfer or other disposition of all or substantially all of
the assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.
A “Change in Control” shall not be deemed to occur if the Company undergoes a
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code.
     IN WITNESS WHEREOF, Dresser-Rand Group Inc. has caused these presents to be
executed by its duly authorized officer and be effective this 28th day of
October, 2008.

            DRESSER-RAND GROUP INC.
      By:   /s/ Mark F. Mai         Mark F. Mai        Vice President, General
Counsel and Secretary   

1